Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 1/28/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and overcomes all previous rejections.
The previous restriction has been maintained.
No argument has been submitted with the RCE.

	
	
Claim Rejections - 35 USC § 112
Claim(s) 12 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. "In particular", more preferred", "preferably" and similar phrases are never properclaim language. Which range or species is the claim limited to? These phrases must be removed at every occurrence.

Claim Rejections - 35 USC § 103
Claim(s) 1-7, 9, 15, and 11-13 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 20160053117).
As to claims 1, Nair (abs., claims, examples, 12, 25-26, 45-47, 50) discloses a blend comprising fillers, liquid crystal polymer (LCP, 0.5-60 wt%) and polyetherimide (PEI, 40-99.5 wt%) of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Z can be selected from about 10 candidates as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and R is p or m-phenylene.
In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed PEI by selecting the aforementioned Z=1,4-biphenol and R=phenylene (particularly m-phenylene), because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  The disclosed and claimed wt% overlap.  The PEI can be produced by reacting a bis(ether anhydride) with a diamine.  The PEI shows a Tg of 200-230 °C.  The composition shows a Tg of 80-260 °C with no indication of a melting point as measured by DSC, implying the polymers form a miscible composition.  The range also overlaps with the claimed one. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
	As to claim 6, Nair disclose an exemplary PEI, Ultem 1000, which has known Mw of 54k (evidenced by US 6417255).  One of ordinary skill in the art would obviously recognize to use the same method of producing Ultem 100 to produce a PEI with aforementioned Z and R moieties with a Mw close to 54K.
Nair is silent on the product-by process limitation of claim 7. Claim 7 is a product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, no difference of claimed and disclosed copolymers has been found. 
As to claim 12, the upper limit of the disclosed range (60 wt%) is close to the lower limiat of the claimed range (>60 wt%).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim(s) 1-7, 9, and 11-15 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Aneja et al. (US 20070066765).
As to claims 1-7, 9, and 11-15, Aneja (abs., claims, examples, 20, 23-25, 39, 46-50, 136-144, 169, 172, 175) discloses a blend comprising fillers, PAEK (30-70 wt%, such as PEEK or PEKEKK, and PEK), and polysulfone etherimide (PSEI, 70-30 wt%) of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Z can be selected from about 10 candidates as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and R a moiety of sulfone containing diamine and can be a moiety of copolymer particularly preferred as p or m-phenylenediamine. In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed PEI by selecting the aforementioned Z=1,4-biphenol and R=phenylene (particularly m-phenylene), because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  The Mw of PSEI is 10k-15k. The PEI can be produced by reacting a bis(ether anhydride) with a diamine. The composition shows a Tg of 240-350 °C with no indication of a melting point.  The composition can be miscible or immiscible.  The range of Tg also overlaps with the claimed one. As to claims 13-14, he ranges of loadings overlap. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Claim 7 is met by the product-by-process rationale in the last paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766